DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/971,585 filed on April 26, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-8 are still pending, with claims 1 and 3-5 being currently amended, and claims 6-8 being newly added. Claims 2 are cancelled. 

Response to Arguments
On page 8 of the remarks filed April 26, 2022, Applicant argues:
In this regard, while the system of PENILLA appears to be configured to provide information regarding available batteries to a user account, the system does not appear to include the above-mentioned feature of amended independent claim 1. That is, the system does not provide a guidance screen which shows only battery stations where a user can exchange a number of battery devices which is equal to or greater than a number of battery devices used by a battery using device of the user. For example, as shown in FIG. 16B of PENILLA, the system of PENILLA merely appears to list the number of empty, ready, and damaged batteries (or volt bars) that can be purchased/rented by users. (See, e.g., PENILLA at FIG. 16B and  [0136]). Absent an explicit identification of disclosure in PENILLA which discloses the above-mentioned features of amended independent claim 1, it is respectfully submitted that PENILLA may not be properly interpreted to disclose the same.

Examiner respectfully disagrees. Penilla discloses in paragraph 174:
[0174] If at 604 the volt box, volt box kiosk or application on a network connected device determines there are not sufficient fully charged volt bars at the volt box to fill the user's order, the volt box interface will suggest the user request the available maximum volt bars from the volt box in 606. If the new quantity is accepted in 608 then the user continues to 610. If the user does not accept the new quantity of available fully charged volt bars available for transaction, the volt box will calculate and display using information from the volt box network which of the nearest volt box locations can fill the users requested volt bar quantity. The volt box will use incentive, load balancing information from the volt box network to display the user's options sorted by price, distance and or both in 612. The volt box in 616 will suggest the best value or incentives option for the user and allow the user to reserve the volt bars at the location described by the volt box in 616.

Thus Penilla discloses after first offering a user a quantity that it is less than the user’s desired quantity then discloses offering locations of volt box locations which can provide the desired quantity, thus only those which can meet the quantity. 
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. US PGPUB 2016/0117759.
Regarding claims 1 and 4, Penilla discloses a battery management system [figs. 2 & 4-5], comprising: 
a plurality of battery exchange devices each provided in a plurality of battery stations to receive and recharge battery devices used by battery using devices and returned by users, and lend out recharged battery devices in exchange for returned battery devices [fig. 5, pars. 102-103, a battery charging station comprising a plurality of exchange devices (i.e. replacement actuators 52) which each exchange one battery device, receiving returned batteries and replacing them with fresh batteries; pars. 15-16, a plurality of stations can exist; fig. 1, the batteries are used by cars (battery using devices)]; 
a server device connected to the plurality of battery exchange devices via a network to manage a status of exchanging battery devices at each battery exchange device [pars. 10, 13, 16-17, 110 & 136; central hub receives information communicated from the battery exchange stations via antennas 15, including state of charge information]; and 
terminal devices carried by the users and connected to the server device via the network [pars. 13, 15, 136 & 139; the users can access the information collected by the central hub via mobile applications (on a mobile device); figs. 16A-16B, 19 & 35]; 
wherein the server device is configured to transmit a guidance screen for guiding a user to a battery station, to a terminal device carried by the user [pars. 207-212; the user’s mobile device can receive location information, including mapping information, guiding the user to one volt box or another] when a number of fully charged battery devices in a battery exchange device in the battery station is equal to or greater than a number of battery devices used by a battery using device of the user [pars. 136, 160, 164-166, 174-175, 186 & 199; if there are sufficient fully charged volt bars to fulfill the user’s order the user is guided (i.e. via maps) or guided (in the sense of encouraged or prompted) to the relevant station; if there are not the user can choose to accept a lesser amount or be guided to another station which does have enough fully charged volt bars (pars. 165 & 174)], the guidance screen showing only battery stations where the user can exchange the number of battery devices [par. 174, if a user refuses a quantity less than the desired amount, a guidance screen (“display using information”) displays only those stations where the desired number can be provided (“display using information from the volt box network which of the nearest volt box locations can fill the users requested volt bar quantity”)].
Regarding claim 4, the method steps would have been obvious to one of ordinary skill based on the teachings of the Penilla reference, above, as pertains to rejection of the apparatus of claim 1.
Regarding claim 5, Penilla discloses a terminal device carried by each user and connected to a server device via a network, wherein [pars. 10, 19, 136, 148, 165 & 174-176; a “volt box” with the required number of volt bars (batteries), thus the battery configuration of the user’s vehicle for example, is searched based on the management information collected by the hub of the volt boxes and the vehicles; pars. 13, 15, 136 & 139; the users can access the information collected by the central hub via mobile applications (on a mobile device); figs. 16A-16B, 19 & 35; pars. 207-212; the user’s mobile device can receive location information, including mapping information, guiding the user to one volt box or another].
the server device is connected to a plurality of battery exchange devices via a network to manage a status of exchanging battery devices at each of the plurality of battery exchange devices [pars. 10, 13, 16-17, 110 & 136; central hub receives information communicated from the battery exchange stations via antennas 15, including state of charge information], the plurality of battery exchange devices provided in a plurality of battery stations to receive and recharge battery devices used by battery using devices and returned by users, and lend out recharged battery devices in exchange for returned battery devices [fig. 5, pars. 102-103, a battery charging station comprising a plurality of exchange devices (i.e. replacement actuators 52) which each exchange one battery device, receiving returned batteries and replacing them with fresh batteries; pars. 15-16, a plurality of stations can exist; fig. 1, the batteries are used by cars (battery using devices)], and 
the server device is configured to transmit a guidance screen, for guiding a user to a battery station, to a terminal device carried by the user [pars. 207-212; the user’s mobile device can receive location information, including mapping information, guiding the user to one volt box or another] when a number of fully charged battery devices in the battery exchange device in the battery station is equal to or greater than a number of battery devices used by a battery using device of the user [pars. 136, 160, 164-166, 174-175, 186 & 199; if there are sufficient fully charged volt bars to fulfill the user’s order the user is guided (i.e. via maps) or guided (in the sense of encouraged or prompted) to the relevant station; if there are not the user can choose to accept a lesser amount or be guided to another station which does have enough fully charged volt bars (pars. 165 & 174)], the guidance screen showing only battery stations where the user can exchange the number of battery devices [par. 174, if a user refuses a quantity less than the desired amount, a guidance screen (“display using information”) displays only those stations where the desired number can be provided (“display using information from the volt box network which of the nearest volt box locations can fill the users requested volt bar quantity”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US PGPUB 2016/0117759 in view of Davis US Patent 9,187,004.
Regarding claim 3, Penilla discloses wherein the battery exchange device is provided with a storing/dispensing mechanism that stores returned battery devices and dispenses fully charged battery devices [figs. 1, 4-5 & 13a; the volt bars could be automatically removed, stored and replaced when they are fully charged; pars. 99-105, 122, 126-127 & 132].
Penilla does not explicitly disclose the battery exchange device works by revolving a retainer for the battery devices.
However, Davis discloses an electric vehicle battery exchange system wherein the battery exchange device works by revolving a retainer for the battery devices [fig. 1; carousel 1 rotates to remove discharged batteries and install new ones; abs.; col. 1, lines 50-65; col. 3, line 23-col. 4, line 14].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Penilla to further include the battery exchange device works by revolving a retainer for the battery devices for the purpose of transporting batteries between parts of the system, as taught by Davis (col. 1, lines 50-65; col. 3, line 23-col. 4, line 14).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. US PGPUB 2016/0117759 in view of Luke et al. US PGPUB 2013/0030580.
Regarding claim 6, Penilla discloses wherein the guidance screen includes battery station icons of the battery stations, where the user can exchange the number of battery devices,  [fig. 16b, 303; pars. 136-143, 165 & 174, 186, 199 & 210; a guidance screen indicates nearest volt box locations and how many ready volt bars they have (i.e. via a heat map), and which of the boxes can fill the request].
Penilla does not explicitly disclose the icons are superimposed on an area map the battery station icons showing a total number of battery devices that can be exchanged.
However, Luke discloses a battery exchange system [abs.; figs. 1 & 3; par. 14] with an interface that has icons superimposed on an area map, the battery station icons showing a total number of battery devices that can be exchanged [pars. 107 & 119; fig. 5, icons showing various exchange machines and the quantity of batteries available at each].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Penilla to further include the icons are superimposed on an area map the battery station icons showing a total number of battery devices that can be exchanged for the purpose of directing a user to exchange devices with sufficient batteries, as taught by Luke (pars. 107 & 119).
Regarding claim 7, Penilla discloses wherein the server device is configured to transmit a battery exchange reservation screen to the terminal device [fig. 19, pars. 13, 47-48, 136, 139 & 148-149; a dashboard is presented to the user which allows the user to reserve a battery exchange via the server 302].
Penilla does not explicitly disclose the battery exchange reservation screen being produced by operating one of the battery station icons for a battery station, where the user can exchange the number of battery devices, in the guidance screen.
However, Luke as applied in claim 6 discloses the battery exchange reservation screen being produced by operating one of the battery station icons for a battery station, where the user can exchange the number of battery devices, in the guidance screen [par. 119, “The user may select the particular selectable icon representing locations of collection, charging and distribution machines (collection, charging and distribution machine A 502, collection, charging and distribution machine B 504 and collection, charging and distribution machine C 506) to reserve an available portable electrical energy storage device at the collection, charging and distribution machine corresponding to the selected icon. The user interface may then display a confirmation that the portable electrical energy storage device has been reserved, the time remaining until the reservation expires and directions from the user's current location 510 to the collection, charging and distribution machine corresponding to the selected icon”].
Regarding claim 8, Penilla does not explicitly disclose wherein the battery exchange reservation screen shows a requested number of battery devices to be exchanged in the battery using device of the user [pars. 15, 104, 122, 142, 148, 159 & 209, the user “enter[s] the amount of volt bars required” in a reservation request on a display screen which may be a kiosk or mobile device; fig. 35, 1012].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859